DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending wherein claims 1-6 are currently under examination and claims 7-12 are withdrawn from further consideration pursuant 37 CFR1.142(b) as being drawn to a non-elected method of manufacturing magnesium alloy sheets. Applicant’s election of claims 1-6 was made without traverse in the Response filed on May 4, 2022. 

Claim Objections
Claim 4 is objected to because of the following informalities:  “MgO” indicates magnesium oxide and there is no need for oxide after MgO unless magnesium oxide oxide is intended. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (WO 2018/117632). 
In regard to claims 1-2, Choo et al. (WO ‘632) discloses magnesium base alloys that would be cast to a thin plate (sheet) having compositions relative to that of the instant invention as set forth below ([0016], [0065] and [0102]). 
Element
Instant Claim
(weight percent)
Choo et al. (WO ‘632)
(weight percent)
Overlap
Al
greater than 3 – 5 
1.0 – 10 
greater than 3 – 5 
Zn
0.5 – 1.5 
0.3 – 3 
0.5 – 1.5 
Mn
0.05 – 1.5 
0.05 – 1.5 
0.05 – 1.5 
B
0.001 – 0.01  
0.003 – 2
0.003 – 0.01 
Y
0.1 – 0.5 
0.03 – 1
0.1 – 0.5 
Ti
0.001 – 0.01 
0.003 – 1.0 
0.003 – 0.01 
Mg
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, zinc, manganese, boron, yttrium and titanium for the magnesium base alloys disclosed by Choo et al. (WO ‘632) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, zinc, manganese, boron, yttrium and titanium from the amounts disclosed by Choo et al. (WO ‘632) because Choo et al. (WO ‘632) discloses the same utility throughout the disclosed ranges. 
In regard to claim 3, Choo et al. (WO ‘632) discloses magnesium base alloys that would be cast to a thin plate (sheet) having compositions relative to that of the instant invention as set forth below ([0016], [0065] and [0102]). 
Element
Instant Claim
(weight percent)
Choo et al. (WO ‘632)
(weight percent)
Overlap
Al
greater than 5 – 9 
1.0 – 10 
greater than 5 – 9 
Zn
0.5 – 1.5 
0.3 – 3 
0.5 – 1.5 
Mn
0.1 – 0.5 
0.05 – 1.5 
0.1 – 0.5 
B
0.001 – 0.01  
0.003 – 2
0.003 – 0.01 
Element
Instant Claim
(weight percent)
Choo et al. (WO ‘632)
(weight percent)
Overlap
Y
0.1 – 0.5 
0.03 – 1
0.1 – 0.5 
Ti
0.001 – 0.01 
0.003 – 1.0 
0.003 – 0.01 
Mg
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, zinc, manganese, boron, yttrium and titanium for the magnesium base alloys disclosed by Choo et al. (WO ‘632) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, zinc, manganese, boron, yttrium and titanium from the amounts disclosed by Choo et al. (WO ‘632) because Choo et al. (WO ‘632) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 6, Choo et al. (WO ‘632) discloses wherein the magnesium alloy sheet would comprise Mg17Al12 particles controlling this content would impact the corrosion resistance ([0069] and [0105]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to control the content of Mg17Al12 particles in order to optimize the corrosion resistance, as disclosed by Choo et al. (WO ‘632). MPEP 2144.05 II. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 4, Choo et al. (WO ‘632) discloses magnesium alloys as set forth above, but Choo et al. (WO ‘632) does not specify wherein a MgO layer is disposed on the surface of the magnesium alloy sheet and titanium is included in the MgO layer. 
	In regard to claim 5, Choo et al. (WO ‘632) discloses the presence of Mg17Al12 particles as set forth above, but fails to specify the average diameter of the particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759